Citation Nr: 1422965	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

7. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.

8. Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

The Veteran was scheduled for a Board hearing in March 2014 but cancelled it and did not request that it be rescheduled.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1. Hearing loss was not shown during service or to a compensable degree within one year of service and is not causally related to service.

2. The Veteran does not have diabetes mellitus, type 2.

3. The Veteran does not have peripheral neuropathy that began within one year of his discharge from service and his neuropathy symptoms, diagnosed as bilateral cubital tunnel syndrome and tarsal tunnel syndrome, were not caused his service.

4. The June 2008 rating decision denying service connection for hypertension is final.  Evidence has been added since that decision that was not previously of record and relates to an unestablished fact necessary to substantiate the claim.

5. The Veteran's hypertension did not have its onset in service or within one year of service discharge and is not shown to be etiologically related to service.

6. The Veteran's current foot condition is not etiologically related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for diabetes mellitus, type 2 have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6. The criteria for service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7. The June 2008 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

8. Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).

9. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

10. The criteria for service connection for jungle rot have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Hearing Loss

Service connection for certain chronic conditions, including an organic disease of the nervous system, may also be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was afforded VA examinations in April 2008 and May 2013, both of which showed current bilateral sensorineural hearing loss.  Thus, the remaining question is whether the Veteran's current hearing loss is related to his service.

At his discharge examination in 1972,  an audiological examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
5
5
10
10
10

At the time of the Veteran's 1984 enlistment in the Army Reserves, an audiological examination showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
10
5
10
10

Therefore, as hearing loss is not shown within one year following the Veteran's separation from active service, or in fact until many years later, the Board finds that he is not entitled to presumptive service connection under 38 CFR § 3.309(a).  

Further, the Board finds that the evidence does not support that the Veteran's hearing loss was caused by his service.

At his April 2008 VA examination the Veteran reported in-service noise exposure as a combat infantryman as including artillery, small arms, aircraft and vehicular noise.  He said he was unable to use noise protection full-time.  After service, the Veteran reported significant noise exposure through his job in railroad construction and hunting, but said he has used noise protection on a semi-regular basis.

The examiner concluded that the Veteran's normal service audiological testing and civilian noise exposure suggest that his hearing loss is less likely than not related to his military noise exposure.

The May 2013 VA examiner also concluded that the Veteran's hearing loss was less likely than not caused by or a result of his service.

The Board acknowledges the Veteran's own opinion that his hearing loss is due to his service, but finds that the etiology of hearing loss is a complex medical question.  Therefore, as the Veteran is a lay person, his opinion has little probative value as he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds the opinion of the VA examiners to be significantly more probative.

Therefore, as a preponderance of the evidence is against service connection for bilateral hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

	Diabetes

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  

Based on the Veteran's service, he is presumed to have been exposed to an herbicide agent containing dioxin.  The remaining question is whether the Veteran has diabetes mellitus.

Private treatment records reflect that between September 1998 and September 2009 the Veteran had 12 glucose readings taken ranging from 92 to 112.  April 2009 testing showed a glucose reading of 107 and an A1C of 6.0.  The Veteran's private physician, Dr. B, noted borderline diabetes at the time of that test.  The Veteran was prescribed metformin.

Letters dated in May 2009 and May 2010 from Dr. B state that the Veteran has been diagnosed with diabetes mellitus, type 2.  Neither letter addresses the basis of that diagnosis.

An August 2012 letter signed by a Dr. H states that the doctor is treating the Veteran for diabetes mellitus, type 2 with metformin and lifestyle changes.  No records from Dr. H are associated with the Veteran's claims file.

VA treatment records reflect a diagnosis of hyperglycemia but not diabetes.

The Veteran underwent a VA examination in September 2010.  The examiner opined that the Veteran does not have diabetes.  The examiner noted that the Veteran's private treatment records from April 2009 show a normal fasting glucose and a hemoglobin A1C of 6.0.  The examiner stated that the American Diabetes Association guidelines establish that an A1C level of 6.5 represents diabetes and a level between 5.7 and 6.4 indicates pre-diabetes.

In April 2013 the Veteran was afforded another VA examination.  The examiner stated that the Veteran's VA labs and medical records indicate that the Veteran has impaired glucose tolerance but not diabetes.  The examiner cited March 2012 testing showing a glucose reading of 92 and an A1C of 5.9.  The examiner concluded that the Veteran does not now nor has he ever met the criteria for diabetes mellitus.

The Board gives significant probative weight to the opinions of the VA examiners, who considered the Veteran's objective testing in rendering their opinions that the Veteran does not have diabetes.  The Board acknowledges the letters submitted by the two private physicians, but finds them less probative as neither letter explains the basis for diagnosing the Veteran with diabetes mellitus, including a discussion of the objective testing.  Further, while Dr. B stated in a May 2009 letter that the Veteran has diabetes, his own April 2009 treatment notes reflect a notation of borderline diabetes.

Therefore, the Board finds that the more competent and probative clinical evidence reflects that the Veteran does not have diabetes mellitus, type 2.  The Board points out that service connection requires evidence that establishes that a Veteran currently has a disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

	Peripheral Neuropathy

Peripheral neuropathy may qualify for presumptive service connection if it became manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

Service connection may also be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for other organic disease of the central nervous system if manifest to a compensable degree within one year of discharge from active duty.

The Veteran's service treatment records do not reflect any complaint of neuropathy symptoms.  Further, his upper and lower extremities were noted normal on his discharge examination.  They were again noted normal on his entrance examination into the Army Reserves in 1984.

In April 2009 the Veteran underwent private electrodiagnostic testing and was diagnosed with bilateral cubital tunnel syndrome and tibial nerve dysfunction.  His symptoms were noted to be most suggestive of tarsal tunnel syndrome.

The Veteran was afforded a VA examination in September 2010.  He reported he began experiencing a numbing and burning sensation in his extremities in the 1980s that had gotten progressively worse.  He stated that his elbows are numb and feel tingly with a constant prickly sensation.  He reported his fourth and fifth fingers are intermittently numb and tingly.  Both of his feet are constantly numb and tingly.  The examiner diagnosed bilateral cubital tunnel syndrome and tarsal tunnel syndrome.

The Veteran underwent another VA examination in April 2013.  He reported an onset of burning and tingling in his feet 15 years or more ago.  The examiner stated that the Veteran's neuropathy symptoms predated the diagnosis of impaired glucose tolerance by many years.  The examiner opined that the Veteran's neuropathy symptoms are more likely due to lumbar spinal osteoarthritis and possible stenosis or are possibly due to vitamin deficiencies or related to prior employment as a laborer.

As the evidence does not show, and the Veteran has not claimed, that his neuropathy symptoms began within one year of his discharge from service, the Board finds he is not entitled to service connection under 38 C.F.R. §§ 3.307 or 3.309.  The earliest the Veteran has reported having neuropathy symptoms is the 1980s, at least eight years after his discharge from active service.

The Board further notes that service connection may not be granted as secondary to diabetes mellitus, as service connection for diabetes mellitus has been denied.

Finally, the Board finds that the evidence does not show that the Veteran's peripheral neuropathy is related to his service.  Its onset was many years after service and the evidence does not suggest any cause in service.  No expert medical opinion is of record suggesting a nexus.  To the extent that the Veteran himself has opined there is a connection, the Board finds that as a lay person he is not competent to do so as the etiology of neuropathy is a complicated medical question.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). 

	

Hypertension

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The RO denied service connection for hypertension in June 2008.  The Veteran filed a notice of disagreement in August 2009.  To be timely, a notice of disagreement must be filed within one year from the date that that agency mails notice of the determination.  Therefore, the Veteran's notice of disagreement was not timely.  Further, no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  Therefore, the June 2008 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's hypertension manifest to a compensable degree within his first year after discharge from service or that his hypertension is related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2008 rating decision that addresses this basis. 

Evidence added to the record includes the Veteran's testimony that he was first treated for high blood pressure in 1972 by a private doctor shortly after his discharge from service.

Presumed credible, the new evidence suggests that the Veteran's hypertension could have manifest within the presumptive period for service connection.  The Board thus finds that new and material evidence has been submitted and the claim should be reopened.

However, the Board finds that the evidence is not sufficient to grant service connection for hypertension.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran testified at his decision review officer hearing that the private doctor that found he had high blood pressure in 1972 recommended only diet and exercise as treatment.  The Veteran stated that records from the doctor, now deceased, were no longer available.  He said he was first prescribed medication for hypertension in 1999 when he began seeing a new doctor.

The Board notes that the Veteran is competent to report a diagnosis of hypertension, but finds that the Veteran's recollection of being treated for hypertension within a year of his discharge from service is not credible.  Both the Veteran's service treatment records and post-service private treatment records suggest the Veteran did not have high blood pressure during that time.

On the Veteran's 1972 separation examination his blood pressure was recorded to be 114/62.  When he enlisted in the Army Reserves in December 1984, he did not report having high blood pressure and his blood pressure was measured at 110/80 on examination.

The first mention of hypertension in the Veteran's private treatment records is an April 1998 note by the doctor treating the Veteran's for prostate problems stating simply that the Veteran has some "borderline hypertension."  Notably, records from the doctor the Veteran reported first prescribed him medication for hypertension in 1999, do not reflect a diagnosis of hypertension until much later.  That doctor's treatment records reflect that the Veteran's blood pressure was measured to be 100/80 in January 1997, 116/86 in September 1998, and 133/80 in February 1999.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran had hypertension, much less manifest to a compensable degree, within a year of his discharge from active service.  Therefore, he is not entitled to presumptive service connection.

The evidence further does not support that the Veteran's hypertension was incurred in or as a result of his service.

Medical records indicate that the Veteran was not diagnosed with hypertension until many years after service.  No medical opinion evidence is of record suggesting a relationship between the Veteran's current hypertension and his service.  To the extent that the Veteran himself has so opined, the Board finds that he is not competent as a lay person to do so as the etiology of hypertension is a complicated medical question and the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

	Jungle Rot

The Board notes as an initial matter that although the RO has treated the Veteran's claim for service connection for jungle rot as a claim to reopen, the Board finds the June 2008 RO decision never became final.  The Veteran timely filed a notice of disagreement with the decision in September 2008 and timely filed a substantive appeal after the April 2010 statement of the case.  Therefore, new and material evidence is not required to reopen the claim as it is before the Board on appeal from the original June 2008 denial.

The Veteran testified he had jungle rot on his feet during service and currently experiences a burning sensation on the bottom of his feet, which he attributes to residuals of the jungle rot.  He reported he has had the feeling since leaving service and takes medication for the pain but doctors have not identified the cause.

The Board finds that the Veteran is certainly competent to report a feeling of burning in his feet.  The evidence further reflects that the Veteran has sought treatment for such a symptom.  However, the evidence does not support that the condition is related to the Veteran's service.

First, the Board notes that a February 1998 private treatment record that states that the Veteran reported the onset of burning in his feet as seven months prior and suggested the cause might be his work boots, does not corroborate his 2011 hearing testimony that the condition has been present since service.  His 1984 Army Reserves examination and medical history report in which his feet were found normal on examination and he reported no foot trouble also weigh against his contention that the condition has existed since service.

Further, the Veteran's own lay statements are the only evidence suggesting a connection between the burning sensation in his feet and his service.  Post-service treatment records show, and the Veteran testified, that doctors have tried to treat the condition as athlete's foot but have not determined an etiology.  The Board acknowledges the Veteran's lay opinion that the condition is a residual of jungle rot he experienced in service, but finds that the Veteran is not competent to render such an opinion as a lay person.  The Veteran's own treatment records reflect that the etiology of the Veteran's complaint is a complicated question even for his doctors.  Further, no medical professional has opined that there is any relationship between the Veteran's current bilateral foot condition and his service. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	

	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2008, July 2009, and January 2010, prior to the initial adjudications of the claims on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO in compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not provided with notice with respect to his claim to reopen, describing what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial, the Board has reopened the Veteran's claim and thus finds any deficiency is harmless error.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  In January 2013 the VA specifically requested that the Veteran provide a release form or treatment records from the private doctor who had prescribed metformin.  In response the Veteran submitted only letters from Dr. B and Dr. H.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  As the Veteran has not submitted a release for any more recent private treatment records, the Board does not find the VA has been deficient in its duty to assist.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2010 and April 2013 and VA audiological examinations in April 2008 and May 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for hearing loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right lower extremity peripheral neuropathy is denied.

Service connection for left lower extremity peripheral neuropathy is denied.

Service connection for hypertension is denied.

Service connection for jungle rot is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


